DETAILED ACTION
The Examiner acknowledges Claims 1 and 5 have been amended.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of Claim 5 has been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. Note: the amendments have modified the Claims into a Double Patenting rejection.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 10,731,338. This is a statutory double patenting rejection.
Pending claim 1 can be found in claims 1 and 16 of the Patent.
Pending claim 2 can be found in claim 2 of the Patent.
Pending claim 3 can be found in claim 3 of the Patent.
Pending claim 4 can be found in claim 8 of the Patent.
Pending claim 5 can be found in claim 9 of the Patent.
Pending claim 6 can be found in claim 1 of the Patent.
Pending claim 7 can be found in claim 4 of the Patent.
Pending claim 8 can be found in claim 5 of the Patent.
Pending claim 9 can be found in claim 6 of the Patent.
Pending claim 10 can be found in claim 7 of the Patent.
Pending claim 11 can be found in claim 10 of the Patent.
Pending claim 12 can be found in claim 11 of the Patent.
Pending claim 13 can be found in claim 12 of the Patent.
Pending claim 14 can be found in claim 13 of the Patent.
Pending claim 15 can be found in claim 14 of the Patent.
Pending claim 19 can be found in claim 15 of the Patent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635